Citation Nr: 0612761	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-26 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
low back disability.

3.  Entitlement to an increased rating for a low back 
disability, currently rated as 20 percent disabling.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wilbert L. Rainey

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from June and August 2002 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
that denied the veteran's claims for service connection for a 
left knee disability, for an increased rating for a low back 
disability, and entitlement to a TDIU rating.

Service connection for a left knee disability was previously 
denied in a May 1999 RO decision.  Although the RO has 
adjudicated the issue of entitlement to service connection on 
the merits, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett.
  

FINDINGS OF FACT

1.  In a May 1999 rating decision, the RO denied entitlement 
to service connection for a left knee disability.  The 
veteran was notified of that decision, but failed to perfect 
an appeal of the decision.

2.  The evidence received subsequent to the May 1999 rating 
decision is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the veteran's claim.

3.  The veteran first manifested a left knee disability many 
years after service, and that disability is not related to 
any incident of service, including a service-connected low 
back disability.

4.  The veteran's service-connected low back disability 
(degenerative disc disease of the lumbar spine with 
radiculopathy) is manifested by no more than moderate 
lumbosacral strain or limitation of motion of the 
thoracolumbar spine, and no more than moderate intervertebral 
disc syndrome, with incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12 months.  Ankylosis has not been shown.

5.  The veteran has one service-connected disability 
(lumbosacral strain with degenerative arthritis and disc 
disease), rated as 20 percent disabling for orthopedic 
manifestations and 10 percent disabling for neurological 
manifestations in the left lower extremity.  His low back 
disability has not been shown to be of such severity so as to 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The May 1999 RO decision that denied service connection 
for a left knee disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for a left knee disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1104 (2005).

3.  A left knee disability was not incurred in or aggravated 
by the veteran's active service, and is not proximately due 
to or the result of the service-connected low back 
disability.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

4.  The criteria for an evaluation in excess of 20 percent 
for the veteran's lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes  (DCs) 5292, 5293, 5295 (2002 
and 2003), 5243 (2005).  

5.  The criteria for a separate 10 percent rating for the 
neurological manifestations of the veteran's lumbar spine 
disability in the left lower extremity have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8520 
(2005).

6.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in May 1999, the Board denied the 
veteran's claim for service connection for a left knee 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2005).  The May 1999 decision is 
final because the veteran did not appeal it.

The claim for entitlement to service connection for a left 
knee disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
March 2002.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO 
decision consisted of the veteran's service medical records, 
post-service medical records, and the veteran's own 
statements.  The RO found that there was no evidence of a 
left knee disability, and the claim was denied.  

The Board finds that the evidence received since the last 
final Board decision is not cumulative of other evidence of 
record and raises a reasonable possibility of substantiating 
his claim.

Treatment records dated in May 2001 show that the veteran had 
left knee genu varus deformity with degeneration of the 
medial compartment, some mild patellofemoral arthrosis, and 
probable chronic degenerative medial meniscal tear.  
Subsequent treatment records reveal that conservative 
treatment of the left knee was unsuccessful, and that the 
veteran underwent a total left knee replacement in April 
2002.  Subsequent treatment records show that he has had 
continued left knee pain.

The Board finds the records relating to the diagnosis and 
treatment of a left knee disability to be evidence that is 
both new and material because they demonstrate that the 
veteran has a current left knee disability.  This evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for 
service connection is reopened.  This does not mean that 
service connection is granted.  Rather, the merits of the 
claim for service connection will have to be reviewed on a de 
novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case and supplemental statements of the case provided the 
appellant with the laws and regulations pertaining to 
consideration of the claim on the merits.  Additionally, the 
discussion in the statement of the case considered the 
appellant's claim on the merits.  Also, the appellant has 
provided arguments addressing his claim on the merits.  The 
Board therefore finds that, given that the appellant had 
adequate notice of the applicable regulations, he would not 
be prejudiced by the Board's review of the merits of the 
claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including arthritis, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

Service medical records in this case are negative for 
complaints of or treatment for left knee pain.  Likewise, 
there is no showing of arthritis in the left knee within the 
first post-service year.  

The first post-service evidence of any possible left knee 
problems of record is dated in April 1994.  At that time, the 
veteran complained of pain in his left knee.  Physical 
examination revealed mild tenderness and flexion to 90 
degrees.  No impression of the left knee was given.  The 
first definitive diagnosis of a left knee disorder, however, 
is not dated until May 2001, many years after the veteran's 
separation from service.  At that time, the veteran reported 
a history of having injured his left knee in January 2001 in 
a fall from a porch while delivering mail.  An MRI revealed 
left knee genu varus deformity with degeneration of the 
medial compartment, some mild patellofemoral arthrosis, and 
probable chronic degenerative medial meniscal tear.  
Subsequent treatment records reveal that conservative 
treatment of the left knee was unsuccessful, and that the 
veteran underwent a total left knee replacement in April 
2002.  Treatment records dated since that time show that he 
has had continued left knee pain.  At no time has any 
treatment provider related the veteran's left knee disability 
to his period of active service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich; Rabideau, supra.  In this 
case, there is no evidence establishing a medical nexus 
between military service and the veteran's left knee 
disability.  Thus, service connection on a direct basis is 
not warranted.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The veteran, however, does not allege that his left knee 
disability is related to his period of active service, but 
rather that it is proximately due to his service-connected 
low back disability.  Specifically, he alleges that his back 
disability caused his left knee condition, and thereby the 
January 2001 injury which eventually resulted in a total left 
knee replacement.

On VA examination in July 2002, the veteran reported that he 
began to experience left knee pain shortly after his 
discharge from service, with no history of trauma.  Over the 
years, his left knee pain increased in severity.  He reported 
that in January 2001, he slipped off a porch, injuring his 
left knee.  He stated that he tore tissues in his knee, but 
did not sustain a fracture.  In June 2001, he underwent 
meniscal repair and a bone graft.  In April 2002, he had a 
total left knee replacement.  He reported that he was still 
experiencing some pain and stiffness in his left knee.  X-ray 
examination revealed a total knee replacement.  With regard 
to whether the veteran's back disability had caused or 
aggravated the veteran's left knee disability, the examiner 
stated that degenerative disc disease and degenerative 
arthritis of the lumbar spine do not lead to osteoarthritis 
of the left knee.  This weighs against the veteran's claim.

In an August 2002 record of treatment, the veteran's private 
orthopedist noted that following his left knee replacement, 
the veteran complained of progressive lower back pain with 
pain radiating to his left lower extremity.  The orthopedist 
additionally noted that the veteran had been limping badly 
due to his left knee condition.  The orthopedist stated that 
he believed that the limping related to the left knee 
problems had aggravated the veteran's back pain.  This 
opinion also weighs against the veteran's claim.

A February 2003 opinion from a private orthopedic surgeon, 
rendered in connection with the veteran's seeking disability 
retirement from the United States Postal Service related to 
his work-related fall, addressed the relationship between the 
veteran's left knee disability and his low back disability.  
The orthopedic surgeon first stated that the veteran was 
still limping due to knee pain, and this irritated his back.  
He additionally noted that the veteran's back caused him to 
walk with a slightly forward flexed gait, which put more 
strain on his left knee, irritating the knee.  The orthopedic 
surgeon believed that the back and the knee impacted one 
another in this manner.  The Board finds that this opinion 
neither weighs in favor nor against the veteran's claim.

In April 2003, the veteran underwent private examination for 
the purpose of ascertaining his physical ability to work.  At 
that time, the veteran reported that he originally injured 
his knee in a work injury in January 2001, in which he 
slipped off of a porch while delivering mail. This injury 
ultimately led to two unsuccessful knee surgeries, followed 
by a total knee replacement in April 2002.  The veteran 
stated that he had continued to complain of low back pain 
since the January 2001 injury.  He believed that having to 
walk with a stiff knee for so long after his surgeries caused 
his back pain to worsen.  The examiner noted that August 2002 
treatment records from the veteran's private orthopedist 
indicated that the orthopedist felt that the veteran's back 
pain was due to the veteran's limping as a result of his left 
knee pain.  The examiner also noted the February 2003 
treatment record from a private orthopedic surgeon, which 
stated that the veteran's back caused him to walk with a 
slightly forward flexed gait, which put more strain on his 
left knee, irritating the knee.  The orthopedic surgeon 
believed that the back and the knee impacted one another in 
this manner.  Based upon these records, and an examination of 
the veteran, the examiner opined that the veteran's back and 
knee conditions were related.  In a May 2003 supplement to 
the examination, the examiner clarified his opinion by 
stating that he agreed with the August 2002 opinion of the 
veteran's private orthopedist, which was that the veteran's 
back pain was due to the veteran's limping as a result of his 
left knee pain.  The rationale provided was that the examiner 
knew the orthopedist well and the veteran had reported the 
same history, of the left knee pain leading to back pain, to 
the examiner.  This opinion weighs against the veteran's 
claim.

On VA examination of his spine in June 2005, the veteran gave 
a history of his back "freezing," causing him to fall from 
a porch while delivering mail in January 2001.  In May 2001, 
he was found to have left knee genu varus deformity with 
degeneration of the medial compartment, some mild 
patellofemoral arthrosis, and probable chronic degenerative 
medial meniscal tear.  The VA examiner did not believe that a 
January 2001 injury could have resulted in this degree of 
deformity and this degree of articular cartilage destruction.  
The examiner believed that this pre-dated the fall, and thus 
did not believe that the fall from the porch was related to 
his service-connected lumbar problems.  With regard to any 
possible relationship between the back and the knee, the 
examiner stated that the knee problem could aggravate his 
back, but he did not believe that the back could aggravate 
the knee.  This opinion provides negative evidence against 
the veteran's claim.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the vast majority of VA and private evidence 
indicates that the veteran's left knee problems were neither 
aggravated by nor proximately due to his service-connected 
low back disability.  Indeed, there is only one opinion 
(February 2003) which in part suggests that the veteran's 
back had aggravated his left knee disability.  The Board 
finds it significant that this opinion was rendered in 
connection with the veteran's seeking disability retirement 
from the United States Postal Service related to his work-
related fall and resulting knee injury.  In this regard, any 
demonstrated exacerbation of disability related to the injury 
would supply grounds for disability retirement.  The Board 
also finds it significant that this opinion also stated that 
the limping due to knee pain irritated his back, thereby 
rendering the opinion neither favorable nor unfavorable to 
the veteran's claim for service connection as secondary to 
the service-connected low back disability.  In sum, the Board 
finds the numerous private and VA opinions finding no 
relationship between the left knee disability and the 
veteran's service-connected low back disability, aside from 
an aggravation of the back disability due to the left knee 
disability, to be more probative than the February 2003 
opinion finding that the back disability aggravated the left 
knee, as each opinion was supported by adequate rationale.  
The Board in particular finds the VA opinions finding no such 
relationship to be more probative, as these opinions were 
rendered following a comprehensive examination of both the 
veteran and his claims folder.  The Board therefore finds 
that service connection on a secondary basis is not warranted 
either.

The Board has considered the veteran's personal opinion that 
the disability at issue began in service or that it is 
otherwise related to service, including to a service-
connected disability.  However, as a layperson, the veteran's 
personal opinion does not provide a sufficient basis for the 
award of service connection.   See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

As the preponderance of the evidence is against the claim for 
service connection for a left knee disability, to include as 
due to a service-connected low back disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as can practically be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2005).  

The veteran has been service-connected for his low back 
disability at a level of 20 percent since March 4, 2002.  He 
seeks a higher rating.  The Board therefore turns to the 
appropriate criteria.

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 
25179 (2004).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005).  

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms were present if there was also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  See infra.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral strain) and 5243 (intervertebral 
disc syndrome).  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2005).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:
 
Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).     

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The veteran's lumbar spine disability in this case has been 
rated as 20 percent disabling under DC 5295, which 
contemplates lumbosacral strain.  38 C.F.R. § 4.71a, DC 5295 
(2002).  Other applicable criteria include DC 5292, which 
contemplates severe limitation of motion of the lumbar spine, 
and DC 5293, which contemplates intervertebral disc syndrome.  
38 C.F.R. § 4.71a, DCs 5292, 5293 (2002).  

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

The Board now turns to the applicable criteria.

Under the old schedular criteria of DC 5292, a higher rating 
of 40 percent was not warranted unless there was severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DCs 5292.  
On VA examination in May 2002, the veteran had 10 degrees 
extension, 40 degrees flexion, 10 degrees lateral flexion, 
bilaterally, and 10 degrees of rotation, bilaterally.  All 
limits of motion were affected by pain.  On VA examination in 
September 2003, the veteran had 10 degrees extension, 30 
degrees flexion, 10 degrees lateral flexion, bilaterally, and 
10 degrees of rotation, bilaterally.  All limits of motion 
were associated with pain, as evidenced by grimacing.  On VA 
examination in June 2005, he had 10 degrees extension, 60 
degrees flexion, 20 degrees lateral flexion, bilaterally, and 
10 degrees of rotation, bilaterally.  All limits of motion 
were associated with pain.  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 2.  Based upon the ranges of motion recorded at 
each of the above examinations, the Board concludes that the 
veteran's limitation of motion falls within the moderate 
range.  The range of motion of the veteran's back has 
consistently fallen within the moderate range; at no time has 
his range of motion been noted to be severe or extremely 
minimal.  Thus, under the old qualitative criteria for 
evaluating limitation of motion of the lumbar spine, the 
veteran's low back disability was moderate, for which a 20 
percent rating was warranted.  38 C.F.R. § 4.71a, DC 5292 
(2002).  Thus, the old schedular criteria of DC 5292 cannot 
serve as a basis for an increased rating in this particular 
case.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  According to the new regulations, 
his ranges of motion fall within the requirements for a 20 
percent rating: forward flexion greater than 30 degrees but 
not greater than 60 degrees; or combined range of motion no 
greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5237 (2005).  
The Board notes that on examination in September 2003, the 
veteran had only 30 degrees flexion.  However, upon 
consideration of the other measured ranges of motion on 
examination in September 2003, and in light of the recorded 
ranges of motion on examination in May 2002 and June 2005, 
the Board finds that the veteran's ranges of motion more 
nearly approximate the criteria for a 20 percent rating and 
therefore no more than a 20 percent rating is warranted under 
DC 5237.  Thus, the new schedular criteria of DC 5237 cannot 
serve as a basis for an increased rating either.

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the veteran's low back disability does 
not satisfy the qualitative criteria for a rating higher than 
20 percent under the old version, nor does it satisfy the 
criteria for a rating higher than 20 percent under the new 
version, as discussed immediately above.  Compare 38 C.F.R. 
§ 4.71a, DC 5295 (2002) with 38 C.F.R. § 4.71a, DC 5237, 
General Rating Formula for Diseases and Injuries of the Spine 
(2005).  
  
Under the old schedular criteria of DC 5295, a higher rating 
of 40 percent was not warranted unless there was severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space; a 40 percent evaluation was 
also warranted when only some of these symptoms were present 
if there was also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295 (2002).  In this case, while VA 
records are replete with evidence of muscle spasm, on VA 
examination in May 2002, September 2003, and June 2005, there 
was no evidence of listing of the whole spine to the opposite 
side, or a positive Goldthwaite's sign.  Additionally, as 
discussed above, there was no limitation of forward bending 
from a standing position that could be classified as 
"marked."  Additionally, the evidence does not show 
abnormal mobility on forced motion.  Thus, neither the old 
nor new schedular criteria of DC 5295 may serve as a basis 
for an increased rating in this particular case.  

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, the evidence for consideration includes VA 
examination reports and clinic records from May 2002 to 
November 2005.  From May 2002 to April 2003, the veteran 
consistently denied radiation of pain or numbness into the 
lower extremities.  However, beginning in April 2003, the 
veteran began to complain of pain and numbness in the left 
lower extremity, but not the right.  An assessment of 
radiculopathy, however, was not made until the September 2003 
VA examination, when the veteran was diagnosed with 
degenerative disc disease of the lumbar spine with radicular 
symptoms into the left leg.  Subsequent records show symptoms 
and assessments of radicular pain and numbness, and sensory 
deficits.  For example, on VA examination in September 2003 
and June 2005, the veteran had positive straight leg raising 
and deep tendon reflexes active in the right knee and ankle, 
but on the left knee and ankle they were absent.  In June 
2005, the examiner also found that there was "some" sensory 
loss along the medial aspect of the left thigh.  At no time, 
however, has any weakness or atrophy of the lower extremities 
been found.

The findings in the medical records dating from May 2002 to 
November 2005  support a conclusion that the veteran has 
radiculopathy, but not radiculopathy amounting to severe 
recurrent attacks of intervertebral disc syndrome with 
intermittent relief.  The veteran in this case has only been 
shown to have "some" sensory deficit.  Thus, with 
resolution of doubt in the veteran's favor, the Board 
concludes that the neurologic manifestations of the veteran's 
service-connected low back disability most nearly approximate 
moderate intervertebral disc syndrome, with recurring 
attacks, which would support the assignment of a 20 percent 
rating, but no higher, under the intervertebral disc syndrome 
rating criteria of DC 5293, in effect before September 2002.

The code relating to intervertebral disc syndrome was 
amended, effective September 23, 2002.  After September 23, 
2002, and prior to September 26, 2003, intervertebral disc 
syndrome could be rated either on the basis of the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations, 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  38 C.F.R. § 4.71a, 
DC 5243 (2003 and 2004).  Under this code, a 40 percent 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least four weeks 
during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, while the veteran alleges 
that he has been confined to periodic bedrest, there is no 
evidence that he was prescribed bed rest by a physician for 
four or more weeks during any one-year period of the rating 
period under consideration.

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5243, Note 1 (2003-04).  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Similarly, neurologic disabilities are rated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id., at Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002, to September 26, 2003, 
and from September 26, 2003, through the present, 
respectively).  Therefore, it is necessary to determine 
whether the veteran may be entitled to a higher rating if 
chronic orthopedic and neurologic manifestations are 
evaluated separately and combined with all other 
disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in May 2002, the veteran had 10 degrees 
extension, 40 degrees flexion, 10 degrees lateral flexion, 
bilaterally, and 10 degrees of rotation, bilaterally.  All 
limits of motion were affected by pain.  On VA examination in 
September 2003, the veteran had 10 degrees extension, 30 
degrees flexion, 10 degrees lateral flexion, bilaterally, and 
10 degrees of rotation, bilaterally.  All limits of motion 
were associated with pain, as evidenced by grimacing.  On VA 
examination in June 2005, he had 10 degrees extension, 60 
degrees flexion, 20 degrees lateral flexion, bilaterally, and 
10 degrees of rotation, bilaterally.  All limits of motion 
were associated with pain.  Taken together, these ranges of 
motion would warrant a rating of 20 percent under the general 
rating formula.  The requirements for a higher rating under 
the general rating formula - unfavorable ankylosis of the 
entire cervical spine, or forward flexion of the 
thoracolumbar spine 30 degrees or less - are not 
demonstrated.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2005).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2005).

The veteran has already been assigned a disability rating of 
20 percent under the rating criteria for lumbar strain in 
effect prior to September 2002, or for lumbar strain under 
the general rating formula currently in effect.  The Board 
finds that the criteria for a rating greater than 20 percent 
for the spine disability are not met under any of the spinal 
rating criteria applicable.  Consideration has been given to 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although the 
veteran has complained of flare-ups, these occur only after 
certain activities.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The question before the Board, then, is whether the 
veteran is entitled to a separate rating for his neurological 
manifestations.  

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore also for 
neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 
8520.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent, and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate, or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscle atrophy.  Id.  Diagnostic Code 
8620 refers to neuritis of the sciatic nerve, and DC 8720 
refers to neuralgia of the sciatic nerve.  The rating 
criteria are the same using DCs 8520, 8620, and 8720.

In this case, the veteran has described his radiculopathy 
symptoms as recurrent.    Examination of the lower 
extremities since September 2003 has demonstrated 
consistently decreased sensation and absent reflexes in the 
left lower extremity.  However, weakness and muscle atrophy 
have not been demonstrated.  The Board thus finds that the 
veteran's radiculitis is sensory in nature and most nearly 
approximates incomplete paralysis of the sciatic nerve that 
is mild in degree.  Accordingly, the Board finds that the 
veteran is entitled to a separate 10 percent rating for the 
neurological manifestations of his low back disability in the 
left lower extremity.  

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 20 percent rating.  
However, the Board finds that the veteran is entitled to a 
separate 10 percent rating for the neurological component of 
his low back disability.  The Board has considered  the 
"benefit-of-the-doubt" rule in reaching this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Finally, an extraschedular disability rating can be warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).  The Board is required to consider whether to refer 
the veteran's claim to the Director of Compensation and 
Pension Service for such extraschedular consideration.  See 
38 C.F.R. § 3.321(b).

In this case, the veteran's 20 percent and 10 percent 
schedular ratings contemplate loss of working time due to 
exacerbations of disability.  See 38 C.F.R. § 4.1 (2005).  
There is no evidence that his low back disability is in any 
way clinically unusual.  Additionally, there also is no 
evidence of hospitalization for a low back disability in the 
recent past.  The Board is unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's low back disability.

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age  or to the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2005); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2) (2005), provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 38 
C.F.R. § 4.16(a) (2005), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2005).

The veteran in this case is currently service-connected for a 
low back disability, which is rated 20 percent disabling for 
orthopedic manifestations and 10 percent disabling for 
neurological manifestations in the left lower extremity.  He 
has no other service-connected disabilities.  He therefore 
does not meet the minimum schedular criteria for a TDIU.  38 
C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration.

The Board, however, concludes that the veteran is not 
unemployable due to his service-connected disability.  The 
Board acknowledges that the veteran has been unemployed since 
August 2003.  However, the Board finds that the evidence as a 
whole does not suggest that the veteran's service-connected 
low back disability renders him unable to secure and follow a 
substantially gainful occupation.  On VA examination of his 
spine in May 2002, and on private examination for the purpose 
of ascertaining the veteran's physical ability to work in 
April 2003, the examiners found that the veteran's service-
connected disabilities (low back) as well as non-service-
connected disabilities (left knee) rendered him incapable of 
carrying out his usual occupation as a United States postal 
carrier.  Significantly, he was not found unsuitable for all 
types of employment, including sedentary.  Additionally, on 
VA examination in June 2005, the examiner found, from an 
objective point of view, that the veteran did not have enough 
disease in the lumbar spine to render him unemployable and 
unable to work.  The Board therefore concludes that this case 
presents no unusual or exceptional circumstances that would 
justify a referral of the total rating claim to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration.  There is no evidence of anything 
out of the ordinary, or not average, in the veteran's 
situation.  In the absence of any evidence of unusual or 
exceptional circumstances beyond that which is contemplated 
by the assigned schedular disability evaluations, the 
preponderance of the evidence is against the claim.  The 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002, February 
2003, January 2005, and October 2005; rating decisions in 
June and August 2002, August 2003, and September 2004; 
statements of the case in August 2003 and July 2005; and 
supplemental statements of the case in June 2004, September 
2004, and July 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in timing or content of the notices 
has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __ (Fed. Cir. Apr. 5, 
1996) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, No. 01-1917, 
__ Vet. App. __ (Vet. App. Mar. 3, 2006).  The veteran had 
also been notified of the criteria for evaluation of claim to 
reopen upon submission of new and material evidence and of 
the criteria for establishing service connection for a 
disability.  Kent v. Nicholson, No. 04-181, __ Vet. App. __ 
(Vet. App. Mar. 31, 2006).  Thus, VA has satisfied its duty 
to notify the appellant and had satisfied that duty prior to 
the adjudication in the January 2006 supplemental statement 
of the case.

Also, VA has obtained all relevant, identified, and available 
evidence, and VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence.  VA has 
also obtained multiple medical examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.



	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence for a claim of entitlement to 
service connection for a left knee disability, to include as 
secondary to a service-connected low back disability, has 
been submitted.  To this extent only, the appeal is granted.

Service connection for a left knee disability, to include as 
secondary to a service-connected low back disability, is 
denied.

An increased rating for a low back disability is denied.

A separate 10 percent rating for neurologic manifestations of 
a low back disability in the left lower extremity is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


